                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CRIMINAL NO. 3:20-CR-00105-FDW-DCK


 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                                                   )
 v.                                                )                     ORDER
                                                   )
 DAKOTA REESE DAVIS,                               )
                                                   )
                     Defendant.                    )



       THIS MATTER is before the Court on Defendant’s pro se letter requesting to discharge

his counsel (document # 37) filed January 27, 2021.


       The Court held a hearing in this matter on February 2, 2021 with appointed counsel Daniel

Roberts representing Defendant. Defendant stated that he wanted to waive his right to counsel and

represent himself.


       The United States Supreme Court held in Faretta v. California, 422 U.S. 806, 819 (1975),

that the Sixth Amendment implicitly provides a criminal defendant an affirmative right to self-

representation. To be effective, “[a]n assertion of the right of self- representation must be (1) clear

and unequivocal; (2) knowing, intelligent and voluntary; and (3) timely.” United States v. Frazier-

El, 204 F.3d 553, 558 (4th Cir. 2000) (internal citations omitted).


       The Court conducted an inquiry pursuant to Faretta. Defendant is thirty-four years of age.

He is able to hear and understand these proceedings. He has earned a GED as well as certifications

in welding and mechanics. Defendant is currently on the prescription drug Lexipro for treatment




      Case 3:20-cr-00105-FDW-DCK Document 39 Filed 02/03/21 Page 1 of 3
of post traumatic stress disorder. He also takes a prescription sleep aid. He is tolerating these

medications and states that he is “managing pretty good” and “not getting angry.” He affirmed his

understanding of his right to retained or appointed counsel. The Court advised him that he would

be expected to follow the law as well as all rules of evidence and procedure and would be held to

the same standard as an attorney. He understands that the presiding judge must remain impartial

and cannot assist him in any way as to defenses, jury selection, jury instructions, or any other

matters. The Assistant U.S. Attorney summarized the charges as well as the minimum and

maximum penalties upon conviction. Defendant understands the charges and the minimum and

maximum penalties. Defendant did not pose any questions to the Court and reiterated his request

to represent himself at the conclusion of the hearing.


       Defendant’s answers to the Court’s questions and his statements during the hearing indicate

that he has made a clear and unequivocal as well as a knowing, intelligent and voluntary decision

to represent himself and waive his right to counsel.       The Court also finds that Defendant

understands the consequences of representing himself. Finally, the Court finds that the request is

timely. Therefore, for the foregoing reasons, Defendant’s request to represent himself is

GRANTED.


       The Court also addressed whether or not to appoint standby counsel. The Fourth Circuit

has held that “[a]lthough a court may, in its discretion, allow attorney participation [as standby

counsel], the Constitution does not mandate it.” U.S. v. Stewart, 129 F. App’x 758, 765 (4th Cir.

2005) (quoting U.S. v. Singleton, 107 F.3d 1091, 1097 n.2, 1100 (4th Cir. 1997)). See also

McKaskle v. Wiggins, 465 U.S. 168, 184 (1984)(“A defendant's Sixth Amendment rights are not

violated when a trial judge appoints standby counsel-even over the defendant's objection-to relieve

the judge of the need to explain and enforce basic rules of courtroom protocol or to assist the



      Case 3:20-cr-00105-FDW-DCK Document 39 Filed 02/03/21 Page 2 of 3
defendant in overcoming routine obstacles that stand in the way of the defendant's achievement of

his own clearly indicated goals. Participation by counsel to steer a defendant through the basic

procedures of trial is permissible even in the unlikely event that it somewhat undermines the pro

se defendant's appearance of control over his own defense.”). Given the totality of the

circumstances and in an abundance of caution, the Court directs the Federal Defender to appoint

standby counsel for Defendant.


       The Clerk is directed to send copies of this Order to the pro se Defendant, counsel for the

Government, standby counsel, and to the Honorable Frank D. Whitney.


       SO ORDERED.



                                     Signed: February 3, 2021




      Case 3:20-cr-00105-FDW-DCK Document 39 Filed 02/03/21 Page 3 of 3
